—Per Curiam.
Respondent was admitted to *815practice by this Court in 1985. He resides in Maryland, where he was admitted to practice in 1978.
By order filed December 10, 1999, the Court of Appeals of Maryland indefinitely suspended respondent from the practice of law, effective 30 days later. The order allows respondent to apply for reinstatement no earlier than one year from the effective date of his suspension. The Court of Appeals found that respondent misappropriated client funds, failed to notify his client upon the receipt of funds, failed to provide a requested accounting, failed to keep disputed funds separate until the dispute was resolved, willfully removed funds for professional or personal use, and engaged in dishonest conduct.
Petitioner moves to reciprocally discipline respondent (see, 22 NYCRR 806.19). Respondent submits a verified statement in reply in which he recites the defenses to reciprocal discipline set forth in this Court’s rule (22 NYCRR 806.19 [e]) and in which he alternatively pleads for the imposition of reciprocal discipline which is less than or at most equal to the discipline imposed by the Court of Appeals of Maryland. The recited defenses are not sustainable on the record before us (see, e.g., Matter of Jones, 221 AD2d 767, appeal dismissed 88 NY2d 979).
Under the circumstances presented, we grant petitioner’s motion and further determine that the ends of justice will be served by imposing upon respondent the same discipline as was imposed in Maryland, i.e., a suspension of one year, effective immediately (see, e.g., Matter of Baroque, 247 AD2d 757). Further, upon any application for reinstatement in New York, respondent must make the showing required by this Court’s rules (see, 22 NYCRR 806.12 [b]) and submit proof of reinstatement in Maryland (see, e.g., Matter of Pollan, 227 AD2d 653).
Crew III, J. P., Peters, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for a period of one year, effective immediately, and until further order of this Court; and it is further ordered that, upon any application for reinstatement, respondent shall make the showing required by this Court’s rules (see, 22 NYCRR 806.12 [b]) and shall submit proof of reinstatement in Maryland; and it is further ordered that respondent, for the period of his suspension, is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he is forbidden from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, and from *816giving to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rule (see, 22 NYCRR 806.9) regulating the conduct of suspended attorneys.